DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The exact meaning of the phrase “detachably thrusting the first end” (lines 13 and 14 of claim 1), “to thrust the first end” (line 18 of claim 1), or “detachably thrusting the suction surface” (lines 21 and 22 of claim 1) is not clearly understood.  For instance, in the phrase “detachably thrusting the first end”, is the first end being thrusted or forced in a certain direction or is something being thrusted or pressed against the first end?  A similar confusion in how the verb “thrust” is used occurs in claims 2, 4, 8, 11, and 15-17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 15-18, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Unokuchi (US-6,457,759) in view of Lindsey, Jr. (US-8,690,214).
 	Unokuchi shows a suction device comprising an adapter plate assembly (7, 8) and an actuator (100,200) including a main part (2, 4, 9) with a hollow interior, a thrust rod having a head portion (6) and rod body (6a), an elastic element (13) disposed within the hollow interior of the main part between the main part and thrust rod, and a suction cup (1) sleeved on the lower end of the main part.  The Unokuchi device is not specifically disclosed as being installed on a robotic arm as called for in the above claims of the instant application.
	However, Lindsey, Jr. shows a suction gripper similar to that disclosed in the Unokuchi patent, but Lindsey, Jr. includes a robotic arm (66) for moving the suction gripper along multiple axes (see Figures 6 and 8).
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the Unokuchi suction device on a flange face of a robot arm, as taught by Lindsey, Jr., in order to automate the picking and placing of multiple workpieces in an efficient manner.  
	Regarding claims 4-6, 17, and 18, section (1a) of the Unokuchi suction cup (1) is disclosed as a bendable and contractible elastic portion (see col. 6, line 64 – col. 7, line 3) such that it would inherently compress and stretch at least to some extent as an object is gripped, transported, and released during the normal operation of the device.
	In regard to claim 8, the main part includes a large diameter section (2) located immediately above the connection between suction cup (1) and connecting section (2b) as best shown in Figure 2.

Allowable Subject Matter
Claims 9-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specification
The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porras et al. (US-7,000,964) and Yocum (US-4,593,947) show slidable rods that function as valves within a suction gripper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/15/2022